Citation Nr: 1610495	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of a back strain.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to December 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO declined to reopen the Veteran's claim of for service connection for a low back disability, claimed as residuals of low back strain.  In February 2012, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in May 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeal) in July 2013. 

In October 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the claims file. 

In April 2015, the Board reopened the claim, then remanded the claim for service connection, on the merits, to the agency of original jurisdiction (AOJ) for further development, to include affording the Veteran a VA examination.  After accomplishing further action, the AOJ denied the claim for service connection for residuals of a back strain (as reflected in an August 2015 supplemental SOC (SSOC)), and returned the matter to the Board.

As explained below, in October 2015, the Board again remanded the claim remaining on appeal.

This appeal has been processed utilizing the Veteran Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  With the exception of the October 2013 Board hearing, the Veteran's Virtual VA file contains documents that are duplicative of records already associated with the VBMS file, or irrelevant to the claim on appeal. 
With respect to the matter of representation, the Boes s that, in August 2010, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Penelope E. Gronbeck as his representative.  Subsequently, in November 2015, the Veteran executed a VA Form 21-22a naming agent Neil B. Riley-associated with the same law firm as Ms. Gronbeck-as his representative.  A copy of that appointment has been associated with the claims file, and the Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

For the reason expressed below, the claim on appeal is, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Following the issuance of the August 2015 SSOC, the Veteran, through his then-attorney, requested an additional Board videoconference hearing, in light of the additional evidence added to the record since the prior Board.  In October 2015, the Board granted the Veteran's request, remanding the claim on appeal for the requested hearing.  

The requested hearing was scheduled for December 11, 2015; however, the Veteran did not report.  In correspondence faxed to the Board in January 2016, the Veteran's current agent indicated that the Veteran had been recently diagnosed with lung cancer and missed the scheduled hearing due to medical treatment related to the diagnosis.  He requested that the Veteran's hearing be rescheduled. 

Under these circumstances, the Board finds that good cause for the failure to appear for the hearing is shown,  and that there remains an outstanding request for rescheduling of the Veteran's second Board video-conference hearing.  See 38 C.F.R. § 20.704(c) (2015.  As the AOJ schedules video-conference hearings, the Board finds that a remand of this matter for rescheduling of the requested Board video-conference hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his agent of the date and time of the hearing.  See 38 C.F.R. 
§ 20.704(b)(2015). 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



